Citation Nr: 9935856	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service with the United States Navy 
from August 1964 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for asbestosis.  

In September 1997, the Board remanded the appellant's claim 
for service connection for asbestosis for further development 
to include obtaining medical records and a VA examination.  
The Board further noted that the appellant had withdrawn his 
claim of entitlement to service connection for a bilateral 
hearing loss, at the September 1996 hearing before an RO 
hearing officer.  Transcript, p. 1.  


FINDINGS OF FACT

1.  The appellant has a current diagnosis of pulmonary 
asbestosis.

2.  The appellant reported exposure to asbestos during his 
service in the U.S. Navy as an electrician aboard the U.S.S. 
Leonard F. Mason (DD-852).  

3.  The VA examiner in May 1999 and Dr. S.T.G. in June 1989 
noted the appellant's exposure to asbestos during service and 
provided a diagnosis of asbestosis.  


CONCLUSION OF LAW

The claim of entitlement to service connection for asbestosis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") issued 
a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the instant case, the appellant has submitted evidence of 
a current diagnosis of asbestosis.  Dr. S.T.G. in June 1989, 
noted the appellant's report of exposure to asbestos during 
service and after service.  Chest X-ray showed chronic 
changes in both lungs and Dr. S.T.G. provided a diagnosis of 
asbestosis.  The VA examiner in May 1999 also noted the 
appellant's report of exposure to asbestos and noted X-ray 
findings of interstitial fibrotic changes in the lung bases 
compatible with asbestosis.  The examiner provided a 
diagnosis of X-ray findings positive for pulmonary 
asbestosis.  

The appellant reported exposure to asbestos both during his 
military service and post-service while working in the 
Merchant Marine and for a shipbuilding company.  The 
appellant's report of exposure during service is not 
inconsistent with the service records, which are contained in 
the claims file.  The appellant served in the United States 
Navy from 1964 to 1968 as an electrician and his service 
medical records note that he was stationed aboard the U.S.S. 
Leonard S. Mason (DD-852).  In addition, the RO hearing 
officer in September 1996 stated that he did not doubt that 
the appellant was exposed to asbestos while on active duty.  
Transcript, p. 11.  

The Board finds that in light of the appellant's exposure to 
asbestos during service, and current diagnosis of asbestosis 
that his claim is, at least, plausible, and, therefore, well 
grounded, despite the lack of a specific finding as to 
whether the appellant's asbestos exposure during service is 
related to his current diagnosis.  


ORDER

The claim of entitlement to service connection for asbestosis 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
asbestosis is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that in the September 1997 remand, the VA 
examiner was requested to provide an opinion as to whether it 
was at least as likely as not that the appellant's asbestosis 
was related to asbestos exposure during active service.  The 
VA examination in May 1999 did not provide such an opinion.  
In general, when remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

When considering VA compensation claims, rating boards have 
the responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  
Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21(d)(1).  The Board finds that the appellant's 
service personnel records would aid in further weighing the 
appellant's testimony regarding his reported exposure to 
asbestos during service.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request that the appellant 
identify all medical care providers who 
treated him for any lung disorder since 
October 1998.  After securing the 
necessary release, the RO should obtain 
these records.

2. The RO should obtain the appellant's 
service personnel records from the 
appropriate facility.  The RO should 
request the appellant to submit any 
statements from fellow service members, 
who noted his exposure to asbestos, 
letters from the appellant during service 
reporting his work in the boiler room, or 
similar evidence to verify his exposure 
to asbestos.  

3. After completion of the above 
development, to the extent possible, the 
RO should arrange for an examination of 
the appellant by an appropriate VA 
specialist for the purpose of 
ascertaining the etiology of the 
appellant's asbestosis.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
appellant's condition.  The examiner 
should express an opinion as to whether 
the appellant's exposure to asbestos 
during service (as opposed to post-
service exposure) was a material factor 
in causing his current asbestos-related 
disease.  If it is not possible to 
differentiate between the causative roles 
of the in-service and post-service 
asbestos exposure, the examiner should 
specifically so state for the record.  

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for service connection for asbestosis.  
If the claim remains denied, the 
appellant should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The appellant should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order. The appellant need 
take no action until he is notified.  The appellant is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (1998).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



